DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0355328 A1; hereinafter “Muller”) in view of Nicholes et al. (US 2017/0062037 A1; hereinafter “Nicholes”).
Regarding Claim 1, referring to at least Figs. 1-2 and related text, Muller teaches an artificial synapse element, comprising: a bottom electrode (4 or 12) (paragraphs 24-27); a ferroelectric layer (14) disposed on the bottom electrode (paragraph 23 and 31), wherein the ferroelectric layer comprises a hafnium oxide (HfO2)-based material (for example, ZrxHf1-xO2, where x<1) that is crystallized in a ferroelectric (FE) phase (paragraph 33 and 38); and a top electrode (10) disposed directly on the ferroelectric layer (figs. 1-2 and paragraph 24).  
the interfacial material 204 may be between the ferroelectric material 206 and the top electrode 208”, and 69).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Muller with that of Nicholes in order to reduce power consumption and/or to improve lifespam of the device.
Regarding Claim 2, Muller teaches wherein at least one of the bottom electrode and the top electrode comprises a metal (fig. 2 & paragraphs 24-25).
Regarding Claim 3, Muller teaches wherein both the bottom electrode and the top electrode comprise a metal, wherein the bottom electrode and the top electrode each comprises a same metal selected from the group consisting of: titanium nitride (TiN) and tantalum nitride (TaN) (fig. 2 & paragraphs 24-25, for example, both 10 and 12 formed of TiN or TaN).  While the combined teaching of Muller and Nicholes teach a ratio difference of Ti:N or Ta:N for the bottom electrode versus the top electrode, it would have been obvious to one of ordinary skill in the art to readily adjust the ratio of Ti:N or Ta:N during formation of TiN layer or TaN layer by adjusting Ti/Ta or N precursors such that the ratios for the bottom electrode and 
Regarding Claim 4, Muller teaches wherein both the bottom electrode and the top electrode comprise a metal, and wherein the bottom electrode and the top electrode each comprises a different metal selected from the group consisting of: TiN and TaN (paragraphs 24-25, for example, 10 formed of TiN and 12 formed of TaN). 
Regarding Claim 5, Muller teaches wherein one of the bottom electrode and the top electrode comprises a semiconductor (fig. 1 & paragraph 26).
Regarding Claim 6, Muller teaches wherein the semiconductor is selected from the group consisting of: silicon (Si), germanium (Ge), silicon germanium (SiGe), and combinations thereof (fig. 1 & paragraph 26).
Regarding Claim 7, Muller teaches wherein either i) the bottom electrode comprises a metal and the top electrode comprises the semiconductor, or ii) the bottom electrode comprises the semiconductor and the top electrode comprises the metal (fig. 1 & paragraph 26).
Regarding Claim 8, Muller teaches wherein the HfO.sub.2-based material is selected from the group consisting of: hafnium-zirconium-oxide (HfxZryO2), yttrium (Y)-doped HfO2, gadolinium (Gd)-doped HfO2, and combinations thereof (paragraphs 23 and 33).
Regarding Claim 9, Muller teaches wherein the ferroelectric layer has a thickness of from about 2 nm to about 4 nm, and ranges therebetween, and wherein the artificial synapse element is a ferroelectric tunnel junction (FTJ) (Similar to claim 1, Muller’s paragraphs 28-29 teaches a thickness, which is an overlapping range to that of the claim 9.  Accordingly, similar 
Regarding Claim 21, While Nicholes teaches the dielectric layer (paragraph 28), Nicholes does not specifically disclose one of claimed “silicon dioxide (SiO2), aluminum oxide (A1203), lanthanum oxide (La2O3), paraelectric hafnium oxide (Hf02), paraelectric zirconium oxide (ZrO2), silicon nitride (SiN)”.  Neverheless, Nicholes dislcoses non-conductive dielectric material for the additional layer (paragraph 28) and it would have been obvious to one of ordianry skill in the art to utilize well known dielectric materials such as silicon dioxide or silicon nitride as non-conductive dielectric material in order to obtain the predictable dielectric characteristics.   

Claims 11-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Nicholes and Fantini et al. (US 10,163,977 B1; hereinafter “Fantini”).
Regarding Claim 11, referring to at least Figs. 1-2 and related text, Muller teaches an artificial synaptic device, comprising: an artificial synapse elements (FeRAM cells) (paragraphs 1-2 and 40), wherein at least one of the artificial synapse elements comprises: a bottom electrode (4 or 12) (paragraphs 24-27), a ferroelectric layer (14) disposed on the bottom electrode (paragraph 23 and 31), wherein the ferroelectric layer comprises a HfO2-based material (for example, ZrxHf1-xO2, where x<1) that is crystallized (paragraph 33 and 38), and a top electrode (10) direclty disposed on the ferroelectric layer (figs. 1-2 and paragraph 24).  
Muller does not explicilty disclose 1) an additional layer between the ferroelectric layer and the top electrode and 2) orthogonal metal lines of the bottom metal lines and the top metal lines.  
the interfacial material 204 may be between the ferroelectric material 206 and the top electrode 208”, and 69).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Muller with that of Nicholes in order to reduce power consumption and/or to improve lifespam of the device.
2) Regarding the orthogonal metal lines of the bottom metal lines and the top metal lines, Muller further discloses additional circuits such as word line drive circuits and bit line drive circuits (paragraph 41) and it is well known in the art that the word lines and bit lines are orthogonally formed and electrically connected to word line drive circuits and bit line drive circuits in order to operate/program the memory cells/array.  This is evidenced by Fantini teaching a FeRAM (col. 1, lines 19-34), which in the same field of endeavor as that of Muller, comprising: a plurality of top metal lines (115-a) oriented orthogonal to a plurality of bottom metal lines (110-a); and memory cells such as FeRAM cells (105-a) present between the top metal lines and the bottom metal lines (fig. 2 & col. 5, line 62 - col. 6, line 11).  Therefore, it would have been obvious to one of ordianry skill in the art to combine the teaching of Muller with that of Fantini in order to operate/program the memory cells/array.  

Regarding Claim 13, Muller teaches wherein both the bottom electrode and the top electrode comprise a metal, wherein the bottom electrode and the top electrode each comprises a same metal selected from the group consisting of: titanium nitride (TiN) and tantalum nitride (TaN) (fig. 2 & paragraphs 24-25, for example, both 10 and 12 formed of TiN or TaN).  While the combined teaching of Muller and Nicholes teach a ratio difference of Ti:N or Ta:N for the bottom electrode versus the top electrode, it would have been obvious to one of ordinary skill in the art to readily adjust the ratio of Ti:N or Ta:N during formation of TiN layer or TaN layer by adjusting Ti/Ta or N precursors such that the ratios for the bottom electrode and the top electrode are readily formed with desired ratios ofr Ti:N or Ta:N, including claimed ratio difference for top and bottom electrodes.  
Regarding Claim 14, Muller teaches wherein both the bottom electrode and the top electrode comprise a metal, and wherein the bottom electrode and the top electrode each comprises a different metal selected from the group consisting of: TiN and TaN (paragraphs 24-25, for example, 10 formed of TiN and 12 formed of TaN). 
Regarding Claim 15, Muller teaches wherein one of the bottom electrode and the top electrode comprises a semiconductor (fig. 1 & paragraph 26).
Regarding Claim 16, Muller teaches wherein the semiconductor is selected from the group consisting of: silicon (Si), germanium (Ge), silicon germanium (SiGe), and combinations thereof (fig. 1 & paragraph 26).

Regarding Claim 18, Muller teaches wherein the HfO.sub.2-based material is selected from the group consisting of: hafnium-zirconium-oxide (HfxZryO2), yttrium (Y)-doped HfO2, gadolinium (Gd)-doped HfO2, and combinations thereof (paragraphs 23 and 33).
Regarding Claim 19, Muller teaches wherein the ferroelectric layer has a thickness of from about 2 nm to about 4 nm, and ranges therebetween, and wherein the artificial synapse element is a ferroelectric tunnel junction (FTJ) (Similar to claim 11, Muller’s paragraphs 28-29 teaches a thickness, which is an overlapping range to that of the claim 19.  Accordingly, similar rejection is also applied for claim 19.  Furthermore, FTJ is obtained when the thickness is met.  See paragraph 40 from the Specification of the instant application).
Regarding Claim 22, While Nicholes teaches the dielectric layer (paragraph 28), Nicholes does not specifically disclose one of claimed “SiO2, aluminum oxide A1203, La2O3, paraelectric Hf02, paraelectric ZrO2, SiN”.  Neverheless, Nicholes dislcoses non-conductive dielectric material for the additional layer (paragraph 28) and it would have been obvious to one of ordianry skill in the art to utilize well known dielectric materials such as silicon dioxide or silicon nitride as non-conductive dielectric material in order to obtain the predictable dielectric characteristics.   

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829